OAPOTOSTO, J.
Action of deceit in the sale of a mortgage. The jury returned a verdict for the plaintiff in the sum of $1,243.23. The defendant moves for a new trial.
The case raised a clear question for the jury. The plaintiff, an elderly lady, may have had some experience with mortgages, but this does not excuse *15the defendant for his misrepresentations of fact. In court he showed himself cunning and bold almost to the point of temerity. This Court fully appreciates that an interested party may be tempted by self-interest to construe events most favorably to himself, but it has rarely seen such an exhibition of reckless disregard of propriety as appears in this case.
For plaintiff: Henry E. Crowe.
For defendant: Thomas L. Carty.
Motion for new trial denied.